Appeal from a judgment of the Supreme Court at Special Term (Ford, J.), entered May 18, 1981 in Clinton County, which denied petitioners’ application for, inter alia, an order to show cause commencing a proceeding against respondents pursuant to CPLR article 78. The appeal must be dismissed since the denial of an ex parte application for an order to show cause is not appealable (see CPLR 5701, subd [a], par 2; Matter of Singleton v New York State Bd. of Parole, 78 AD2d 583). Were we to reach the merits, we would affirm Special Term’s refusal to grant the order to show cause solely on the ground that petitioners failed to exhaust administrative remedies (see Matter of Patterson v Smith, 53 NY2d 98). Appeal dismissed, without costs. Mahoney, P. J., Sweeney, Yesawich, Jr., Weiss and Levine, JJ., concur.